DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 and now incorporating Claim 6 as requested in the reply filed on 12/07/22 is acknowledged.  The traversal is on the ground(s) that additional searching would not be required for the lone method claim if the article is found allowable. This is not found persuasive because each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above..
	Applicant’s second traversal is that the article cannot produce a different product is also not persuasive as the same layers in the composite can be used to make garments, sports equipment, purses etc.  Additionally, the same method steps of punching, pasting, cutting, sticking, surface treating and embossing can all be used to make garments, sports gear and purses. 
The requirement is still deemed proper and is therefore made FINAL.
Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 20170266913A1 issued to Kaneko et al. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding Claim 1, where Applicant seeks a composite skin material for a vehicle, comprising a synthetic leather to be used on a front surface side of a seat, the synthetic leather including a surface resin layer having a plurality of openings, an adhesion layer formed on a rear surface of the surface resin layer, and a fibrous base material formed on the rear surface of the surface resin layer across the adhesion layer, wherein the adhesion layer is formed only at an adherend part, except for the plurality of openings, in the rear surface of the surface resin layer, and a base material surface of the fibrous base material is bonded to the surface resin layer;  Applicant is directed to the entire disclosure of Kaneko et al who teaches making a composite skin material for a vehicle includes a fibrous substrate, a polyurethane resin layer provided on the front side of the fibrous substrate, and a woven, knit or nonwoven fabric [0020] adhered to the back side of the fibrous substrate through an adhesive layer comprising a polyurethane resin. Openings penetrating the fibrous substrate from the front of the polyurethane resin layer are provided in the composite skin material. [Abstract, Figure 1 and 0020].
 	Regarding Claim 3, where Applicant seeks that the composite skin material for a vehicle according to claims 1, wherein the adhesion layer partially has, by printing, an adhesive only at the adherend part in the rear surface of the surface resin layer; Applicant is directed to the Figure 1, abstract, §0011,§0040-§0044; where the instant reference teaches that the adhesive is selectively applied to the fibrous substrate and the methods used can be knife coating, roll coating, gravure coating or T-die coating, and press bonding.  The adhesive comprising a reactive hot-melt polyurethane resin is applied to a fibrous substrate face of the synthetic leather and press bonded to the woven fabric while the adhesive maintains to be viscous, the adhesive applied to the fibrous substrate having openings is applied in the state that the openings are open, and the woven fabric is press bonded in such a state. As a result, the openings of the synthetic leather are not clogged by the adhesive layer 6 and are in an opened state. 
	Regarding Claim 4, where Applicant seeks that the composite skin material for a vehicle according to claim 3, wherein a viscosity of the adhesive is more than 1000 mPa-s and less than 30000 mPa-s; Applicant is directed to the working examples where the viscosity falls within Applicant’s claimed range of more than 1000 mPa-s and less than 30000 mPa-s.  See Example 1 §0059 where the viscosity is 2,000 mPas-s.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20170266913A1 issued to Kaneko et al. in view of  CN111372765AB (07/03/2020) issued to Wanibuchi [English equivalent of USPUB 20210040683 is being used to cite paragraph number].
	Regarding Claim 2, where Applicant seeks that the composite skin material for a vehicle according to claim 1, wherein the fibrous base material is a three-dimensional knitted material; Kaneko et al. teach at §0020 that the fibrous material that is employed maybe a woven fabric, a knitted fabric, a non-woven fabric and the like depending on the use purpose.  Kaneko et al. do not specifically state that the chosen knit is a 3-D knit.  This is remedied by the teachings of Wanibunci.
	Wanibuchi teaches making skin material wherein the fibrous layer can be a knit and further that the specific weave of the knit at §0033 which can include a circular knitted fabric, a tricot knitted fabric, a single raschel knitted fabric and a double raschel knitted fabric. The inventor considers that either the circular knitted fabric or the tricot knitted fabric is preferable among the previously described knitted fabrics. The circular knitted fabrics and the tricot knitted fabrics can reduce the thickness and reduce the density. Furthermore, the circular knitted fabrics and the tricot knitted fabrics have good air permeability. In addition, the circular knitted fabrics and the tricot knitted fabrics are relatively inexpensive and thus Applicant now also has the motivation from Wanibuchi to use a 3-D knit. 
	Regarding Claim 6, where Applicant seeks that the composite skin material for a vehicle according to claim 2, wherein the adhesion layer partially has, by printing, an adhesive only at the adherend part in the rear surface of the surface resin layer; Applicant is directed to the Figure 1, abstract, §0011,§0040-§0044 of Kaneko et al.; where the instant reference teaches that the adhesive is selectively applied to the fibrous substrate and the methods used can be knife coating, roll coating, gravure coating or T-die coating, and press bonding.  The adhesive comprising a reactive hot-melt polyurethane resin is applied to a fibrous substrate face of the synthetic leather and press bonded to the woven fabric while the adhesive maintains to be viscous, the adhesive applied to the fibrous substrate having openings is applied in the state that the openings are open, and the woven fabric is press bonded in such a state. As a result, the openings of the synthetic leather are not clogged by the adhesive layer 6 and are in an opened state.  Also teaches at §0044 that Examples of the applying method include a spray coating method, a knife coating method, a roll coating method and a T-die method. An example of the roll coating method includes a gravure method.   It should be noted that the method of application is considered a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP